Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 has been amended to remove reference to “based on propylene oxide” with respect to b). Notably, the original claim as filed on 8/29/2019 indicated component b) is “based on propylene oxide or propylene oxide/ethylene oxide mixtures” and the specification as originally filed only discusses polyether polyols “based on propylene oxide or propylene oxide/ethylene oxide mixtures” at Page 3. Written support is not found within the specification as originally filed for more generic polyether polyols, inclusive of those not based on propylene oxide or propylene oxide/ethylene oxide mixtures. Accordingly, the amendment to claim 11 does not comply with the written description requirement.
As claims 12-15 and 21 depend from claim 11, they are rejected for the same issue discussed above. A rejection of claim 16 is precluded as claim 16 limits b) to polypropylene oxides. 
Claims 11-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended to indicate component b) is present from 10% to 20% by weight. However, neither the claim, nor specification clearly indicates what this percentage is relative to. For instance, the percentage could be relative to 1) the total content of reaction components (polyol component + polyisocyanate component), 2) the total content of polyol component, 3) the total content of polyols used, or 4) the combined amount of component a) and b). While the specification indicates “Production was carried out analogously to example 1, but instead of polybutanediol 1,4-adipate the mixtures of polybutanediol 1,4-adipate and the corresponding amount in weight percent of polyether polyol reported in table 1 were employed” at Page 7 and Table 1 refers to 10-20 wt% of polyether polyol, the description and table does not allude to what this is relative to. Construing the percentage relative to the total weight of reaction components does not appear to be correct since the formulation uses 36.3 wt% of polyester polyol whereas the specification makes repeated reference to the weight ratio of b) to a) is supposed to be 5:95 to 30:70. 10-20 wt% : 36.3 wt% is equivalent to roughly 28:72 to 55:45. Perhaps the percentage is meant to be with respect to a) + b) since a 5:95 to 30:70 ratio range is equivalent to 5-30 wt% of b)? Nevertheless, the lack of a precise indication as to what the recited percentages are relative to renders the scope of the claim unclear. 
To the extent the 10-20 wt% range is meant to be with respect to a)+b), a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 explicitly limits component c) to either 4,4’-MDI and/or hexamethylene diisocyanate. Dependent claim 14 indicates c) can be the species “4,4’-dicyclohexylmethane diisocyanate”. Since claim 14 extends beyond the limits imposed by claim 11, claim 14 fails to include all of the limitations of the claim upon which it depends. 
Claim 15 explicitly limits component d) to 1,4-butanediol, ethanediol, and/or 1,6-hexanediol. Dependent claim 15 indicates d) can be the species 1,3-propanediol or hydroquinone bis(2-hydroxyethyl)ether.  Since claim 15 extends beyond the limits .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
Claim(s) 11-15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ehrlich (U.S. Pat. No. 4,379,904) as evidenced by Bonk (U.S. Pat. No. 4,202,957) and Schumacher (U.S. Pat. No. 4,511,626).
Regarding Claim 11-15 and 21, Ehrlich teaches thermoplastic polyurethane elastomers (Abstract) and describes an embodiment in Example 11 where TPU having a hardness of 72 Shore D is derived from polycaprolactone diol polyester with a molecular weight of 2000 g/mol (component a of claim 11), a polyoxypropylene/oxyethylene glycol with an molecular weight of 4000 (component b of claim 11), 4,4’-diphenylmethane diisocyanate (component c of claim 11), 1,4-butanediol (component d of claim 11), catalysts (stannous octoate), and additives (lubricant and antioxidant) (Table III). The NCO:OH ratio is 1.02:1. The compositions are thermoplastically processable (Col. 3, Lines 6-8). Example 11 of Table III uses 0.92 equivalents of polycaprolactone polyester with molecular weight of 2000 and 0.06 equivalents of polyether polyol with molecular weight of 4000, which is suggestive of a polyether:polyester weight ratio of 480:3680, or 11.5:88.5. The composition therefore possesses 11.5 wt% of polyol b) relative to b) + a). Ehrlich teaches the polyols used Bonk), which Ehrlich incorporates by reference (Col. 4, Lines 42-46). Bonk, which is of the same assignee as Ehrlich, describes a wide variety of commercial polyols with a molecular weight of 2,000 being used inclusive of P2010 (Col. 7-8). As indicated by Schumacher, the 2,000 value is number-average molecular weight (see for instance Col. 18, Lines 11-14 and Table 5 where 823 pbw of P2010 corresponds with 0.83 OH equivalents; suggesting the reported 2,000 MW within Table 5 is number average). Accordingly, the reported molecular weight values of Ehrlich are construed as number average molecular weights in the absence of evidence to the contrary. 
Although polycaprolactone is not based on dicarboxylic acids/diols, Ehrlich gives a small finite list of polycaprolactone, polyethylene adipate, polypropylene adipate, and polybutylene adipate as preferred polyesters (Col. 5, Lines 13-22). Given such, the position is taken that one of ordinary skill would at once envisage the use of polyesters such as polybutylene adipate within the compositions of Ehrlich. Therefore, Ehrlich anticipates the claims. Alternatively, to the extent that the adipate polyesters cannot be envisaged, the above teachings clearly indicates polycaprolactone, polyethylene adipate, polypropylene adipate, and polybutylene adipate are all suitable polyester polyols. Accordingly, it would have been obvious to substitute polycaprolactone with polybutylene adipate and thereby predictably afford workable polyurethane elastomer compositions in accordance with the teachings of Ehrlich.
Claim Rejections - 35 USC § 103
Claims 11-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Der Wal (U.S. Pat. No. 4,980,445; cited in IDS received 8/29/2019) as evidenced by Dorai (U.S. Pat. No. 5,302,255).
Regarding Claims 11-15 and 21, van Der Wal teaches thermoplastic polyurethanes (Abstract) and describes embodiments in Example 3 where TPUs having a hardness of 64 Shore D is derived from poly(butylene adipate) polyester with a molecular weight of 2000 g/mol (component a of claim 11), a polytetramethylene glycol with a molecular weight of 2900 (component b of claim 11), 4,4’-diphenylmethane diisocyanate (component c of claim 11), 1,4-butanediol (component d of claim 11), and additives (lubricant, antioxidant) (Table 1). Given the molar quantities of Table 1, the NCO:OH ratio of Example 3 is (9.88*2) : (0.925*2 + 0.075*2 + 8.5*2) = 0.96:1. The compositions are thermoplastically processable (Col. 1, Lines 11-16). Example 3 of Table 1 uses 0.925 equivalents of polyester with a molecular weight of 2000 and 0.075 equivalents of polyether polyol with a molecular weight of 2900, which is suggestive of a polyether:polyester weight ratio of 435:3700, or 10.5:89.5. The weight ratio is equivalent to 10.5 wt% of polyether polyol b) with respect to a)+b). van Der Wal describes “Theratane 2000” to be a polytetramethylene glycol with a molecular weight of 2,000 (Col. 7, Lines 32-34), which as evidenced by Dorai is a number average molecular weight (Col. 5, Lines 24-31). Accordingly, the molecular weight values reported by van Der Wal are construed as being number average values. 
The particular embodiments of van Der Wal differ from the subject matter claimed in that a polyether diol with a molecular weight of 4000-20000 is not described. van Der Wal expressly teaches molecular weights spanning 2000-5000 (Abstract). In view of such, it would have been obvious to one of ordinary skill in the art to utilize a polyether polyol with a molecular weight of 2000-5000 because doing so would predictably afford workable thermoplastic polyurethanes in view of the teachings of van Der Wal. The disclosed range overlaps those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and van Der Wal suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of van Der Wal. See MPEP 2123.
Regarding Claim 16, the particular embodiments of van Der Wal differ from the subject matter claimed in that a polyether diol that is polypropylene diol with a molecular weight of 4000-12000 is not described. In this regard, van Der Wal expressly teaches the polyether diols can be poly(propylene oxide) (Col. 3, Line 62 to Col. 4, Line 9) and expressly teaches molecular weights spanning 2000-5000 (Abstract). In view of such, it would have been obvious to one of ordinary skill in the art to utilize a poly(propylene oxide) with a molecular weight of 2000-5000 because doing so would predictably afford workable thermoplastic polyurethanes in view of the teachings of van Der Wal. The disclosed range overlaps those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and van Der Wal suggests the claimed range. A person of ordinary skill would van Der Wal. See MPEP 2123.
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. 
Applicant argues unexpected results, namely use of polypropylene glycols in lieu of polybutylene glycols give a better impact strength profile. 
Firstly, the claims are anticipated by Erlich. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. See MPEP 2131.04. 
Secondly, a comparison with the closest prior art (Erlich) has not been performed. Erlich expressly teaches the TPUs find utility in cold applications (see for instance “ski boots” or “hockey boots” of Abstract) and notes replacement in part of polyester with high molecular weight polyether diols is known to yield improved impact strength and modulus characteristics (Col. 2, Lines 8-26). Erlich teaches propylene/ethylene oxide polyethers with a molecular weight of 3500-4500 procures the improvements (Col. 2, Lines 61-68), which appears to be closer to the subject matter claimed than the polybutylene oxides with a MW of 2900 used within the comparative examples. 
Finally, it does not appear that the claims at issue are not commensurate in scope with the evidence relied upon in support of Applicant’s allegation of unexpected results. The evidence shown is limited to polypropylene glycol homopolymers, 4,4’-MDI, 
While the arguments of 8/5/2021 urge that the data shows TPUs with polypropylene polyols achieve a better profile than polybutylene glycol polyols, the Examiner again emphasizes Erlich expressly teaches replacement in part of polyester with high molecular weight polyether diols is known to yield improved impact strength and modulus characteristics. Erlich teaches propylene/ethylene oxide polyethers with a molecular weight of 3500-4500 procures the improvements (Col. 2, Lines 61-68), which appears to be closer to the subject matter claimed than the polybutylene oxides with a MW of 2900 used within the comparative examples. Therefore, the data does not draw a comparison with the closest prior art. Moreover, the express teachings of Erlich make clear that one of ordinary skill would already have an expectation of enhanced benefits by utilizing propylene/ethylene oxide polyethers with a molecular weight of 3500-4500. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764